148 N.J. Super. 145 (1977)
372 A.2d 349
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
LUMAS A. RICE, DEFENDANT, AND INTERNATIONAL FIDELITY INSURANCE COMPANY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 15, 1977.
Decided February 25, 1977.
Before Judges LYNCH, MILMED and ANTELL.
Mr. Vincent N. Macri argued the cause for appellant (Messrs. Gold and Macri, attorneys; Mr. Jack Gold on the brief).
Mr. Frank A. Tunnero argued the cause for respondent (Mr. Francis Patrick McQuade, Essex County Counsel, attorney; Mr. Richard M. Cignarella, First Assistant County Counsel, on the statement in lieu of brief).
PER CURIAM.
The order under review is affirmed substantially for the reasons expressed by Judge Scalera in his opinion of November 24, 1975, 137 N.J. Super. 593 (Cty. Ct. 1975).